ITEMID: 001-82223
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF SHAMRAY v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1954 and lives in Yenakiyeve.
5. In 1999 the applicant instituted civil proceedings against his former employers, the State-owned mines “Yenakiyivska” and “Poltavska”, seeking compensation for damage to his health.
6. On 12 February 1999 the Yenakiyeve Court (Єнакіївський міський суд) ordered the mine “Poltavska” to pay the applicant a lump sum of 10,922.79 hryvnyas (UAH). On 22 March 1999 the Donetsk Regional Court (the “Regional Court”; Донецький обласний суд) amended this judgment, having additionally awarded the applicant arrears in monthly allowances for the period of October 1996 – October 1999.
7. On 22 March 1999 the Regional Court ordered the mine “Yenakiyivska” to pay the applicant the total UAH 10,263.24 in monthly allowance arrears.
8. After the above decisions had become final and the enforcement proceedings had been instituted in their respect, the applicant unsuccessfully requested the judicial authorities to re-open the proceedings, seeking higher compensation.
9. According to the Government, the judgments debts were fully paid to the applicant in several instalments, last payments having been made in September 2003. To this end, the Government presented copies of the decisions to terminate the enforcement proceedings taken on 19 and 26 September 2003 by the Bailiffs (Відділ Державної виконавчої служби Єнакіївського міського управління юстиції) in respect of the mines “Yenakiyivska” and “Poltavska” respectively.
10. The applicant maintained that he had received only a part of the judgments debt due to him. He did not, however, specify the outstanding amount and provided no information on whether he had challenged the Bailiffs' decision to terminate the enforcement proceedings.
11. After the case had been communicated to the Government, the applicant additionally submitted a number of documents concerning his other disputes and proceedings against various parties, however, he neither described the relevant facts, nor articulated any separate complaints in their respect.
12. A description of the relevant domestic law can be found in Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
